UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 9, 2010 Patriot Scientific Corporation (Exact name of registrant as specified in its charter) Delaware 0-22182 84-1070278 (State of other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Carlsbad Corporate Plaza 6183 Paseo Del Norte, Suite 180 Carlsbad, CA 92011 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (760) 547-2700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). o Soliciting material pursuant to Rule 14A-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On November 9, 2010, Patriot Scientific Corporation issued a press release to announce that its annual meeting of stockholders will be held on January 19, 2011.A copy of the press release is attached to this current report on Form 8-K as Exhibit 99.1.No additional information is included in this Current Report on Form 8-K. The information included in this Current Report on Form 8-K, including the exhibit hereto, shall not be deemed “filed” for purposes of, nor shall it be deemed incorporated by reference in, any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except as expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits (d)Exhibits.The following material is filed as an exhibit to this Current Report on Form 8-K: Exhibit Number 99.1Press Release issued November 9, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Patriot Scientific Corporation Date: November 10, 2010 By: /s/ Clifford L. Flowers Clifford L. Flowers Chief Financial Officer 3 EXHIBIT INDEX Exhibit Number Description 99.1 Press Release issued November 9, 2010 4
